Exhibit 10.12
(FORESTAR LOGO) [d66359d6635912.gif]
FORESTAR GROUP INC.
NONQUALIFIED STOCK OPTION AGREEMENT
     This Agreement (the “Option Agreement”) is entered into between FORESTAR
GROUP INC., a Delaware corporation (“Forestar”), and Participant, and is an
integral and inseparable term of Participant’s employment as a salaried employee
or other service recipient of Forestar or one of its Affiliates. In
consideration of the mutual covenants hereinafter set forth and for other good
and valuable consideration, Forestar and the Participant hereby agree as
follows:
     1. Grant of Option. Pursuant to, and subject to, the terms and conditions
set forth in the Forestar Group Inc. 2007 Stock Incentive Plan, as amended from
time to time (the “Plan”), the Stock Option Terms and Conditions, and this
Option Agreement (collectively, referred to as the “Plan Documents”), which are
herein incorporated by reference, Forestar hereby grants to the Participant, as
a matter of separate agreement and not in lieu of salary or any other
compensation for services, the Option to purchase all or any part of the above
stated number of shares of the Common Stock at the above stated Exercise Price.
The Option is a Nonqualified Stock Option and is not intended to qualify as an
incentive stock option under Section 422A of the Code.
     2. Governing Documents. This Award hereunder is subject to all the
restrictions, terms and provisions of the Plan Documents the terms of which the
Participant hereby agrees. Capitalized terms used in this Option Agreement that
are not defined herein shall have the meaning set forth in the Plan or Terms and
Conditions.
     3. Exercise of Option. Provided that Participant does not experience a
Termination of Service with Forestar or an Affiliate through each Vesting Date
as set forth above, the Option shall vest and become exercisable with respect to
the number of Shares under the Option as provided in the Vesting Schedule above.
The Option may be exercised in whole, at any time, or in part, from time to
time, as to all or any of the Shares as to which the Option is then exercisable
(provided that the Option may not be exercised as to less than the lesser of 100
shares or the number of shares as to which the Option is then exercisable).
Except as otherwise provided in the Plan Documents, the Option shall not be
exercisable following a Termination of Service with Forestar or one of its
Affiliates. The Option may be exercised only upon notice to Forestar and payment
of the Exercise Price and tax withholding in the manner set forth in the Plan
Documents.
     4. Term of the Option. The term of the Option shall commence on the Date of
Grant and shall expire on the Expiration Date stated above or such earlier date
as is prescribed in the Plan Documents. In no event shall the Option be
exercisable following the Expiration Date.
     5. No Stockholder Rights. The Participant shall have none of the rights of
a stockholder with respect to the shares of Common Stock subject to the Option
until such shares shall have been transferred to the Participant upon the
exercise of the Option.
     6. Arbitration. The Participant and Forestar agree that this Option
Agreement arises out of, and is inseparable from, the Participant’s employment
or other service with Forestar or any of its Affiliates. The Participant and
Forestar further agree to final and binding arbitration as the exclusive forum
for resolution of any dispute of any nature whatsoever, whether initiated by the
Participant or Forestar, arising out of, related to, or connected with
Participant’s employment or other service with, or termination by, Forestar or
any of its Affiliates. This includes, without limitation, any dispute arising
out of the application, interpretation, enforcement, or claimed breach of this
Option Agreement. The only exceptions to the scope of this arbitration provision
are claims arising

 



--------------------------------------------------------------------------------



 



under any written agreement between the Participant and Forestar or its
Affiliate that expressly provides that such claims are not subject to binding
arbitration. Arbitration under this provision shall be conducted under the
employment dispute rules and procedures of either the American Arbitration
Association or of JAMS/Endispute, according to the preference of the party
initiating such arbitration. Appeal from, or confirmation of, any arbitration
award under this paragraph may be made to any court of competent jurisdiction
under standards applicable to appeal or confirmation of arbitration awards under
the Federal Arbitration Act. This arbitration provision and related proceedings
shall be subject to and governed by the Federal Arbitration Act.
     7. Section 409A Acknowledgement and Release. Participant understands that
the Award under this Option Agreement is potentially subject to Section 409A of
the Code (“409A”) and that if the Plan and this Option Agreement do not satisfy
an exception to 409A or do not comply with the requirements of 409A and the
applicable guidance thereunder, then Participant may incur adverse tax
consequences under 409A. Participant acknowledges and agrees that
(a) Participant is solely responsible for all obligations arising as a result of
the tax consequences associated with this Award including, without limitation,
any taxes, interest or penalties associated with 409A, (b) Participant is not
relying upon any written or oral statement or representation by Forestar or any
Affiliate thereof, or any of their respective employees, directors, officers,
attorneys or agents (collectively, the “Company Parties”) regarding the tax
effects associated with the execution of this Option Agreement and the grant,
vesting, and/or exercise of this Option under this Option Agreement and the
Plan, and (c) in deciding to enter into this Option Agreement, Participant is
relying on his or her own judgment and the judgment of the professionals of his
or her choice with whom Participant has consulted. Participant hereby releases,
acquits and forever discharges the Company Parties from all actions, causes of
actions, suits, debts, obligations, liabilities, claims, damages, losses, costs
and expenses of any nature whatsoever, known or unknown, on account of, arising
out of, or in any way related to the tax effects associated with the execution
of this Option Agreement and any grant, vesting or exercise of an Option under
the Plan and this Option Agreement.
     8. Miscellaneous. The Committee may from time to time modify or amend this
Option Agreement in accordance with the provisions of the Plan Documents. This
Option Agreement shall be binding upon and inure to the benefit of Forestar and
its successors and assigns and shall be binding upon and inure to the benefit of
the Participant and his or her legatees, distributees and personal
representatives. This Option Agreement may be executed by Forestar and the
Participant by means of electronic or digital signatures, which shall have the
same force and effect as manual signatures. Participant agrees that clicking “I
Accept” in connection with or response to any electronic communication or other
medium has the effect of affixing the Participant’s electronic signature to this
Option Agreement. Participant acknowledges and expressly agrees that the
Participant has read the Option Agreement and the Plan Documents and agrees to
their terms. This Option Agreement shall be governed by and construed in accord
with federal law, where applicable, and otherwise with the laws of the State of
Texas.
Nonqualified Stock Option Agreement

-2-



--------------------------------------------------------------------------------



 



(FORESTAR LOGO) [d66359d6635912.gif]
FORESTAR GROUP INC.
STOCK OPTION TERMS AND CONDITIONS
     1. Definitions: For purposes of this Forestar Group Inc. Stock Option Terms
and Conditions (the “Terms and Conditions”), the Forestar Group Inc. 2007 Stock
Incentive Plan (as amended, the “Plan”), and the Agreement that evidences the
grant of an Option under the Plan (the “Option Agreement”) to which this Terms
and Conditions apply, the following terms shall have the meanings set forth
below:
     a. Cause: means “cause” as defined in Participant’s employment or service
agreement or in the absence of such an agreement or such a definition, “Cause”
will mean a determination by the Committee that Participant (i) has engaged in
personal dishonesty, willful violation of any law, rule, or regulation (other
than minor traffic violations or similar offenses), or breach of fiduciary duty
involving personal profit, (ii) is unable to satisfactorily perform or has
failed to satisfactorily perform Participant’s duties and responsibilities for
Forestar or any Affiliate, (iii) has been convicted of, or plead nolo contendere
to, any felony or a crime involving moral turpitude, (iv) has engaged in
negligence or willful misconduct in the performance of his or her duties,
including but not limited to willfully refusing without proper legal reason to
perform Participant’s duties and responsibilities, (v) has materially breached
any corporate policy or code of conduct established by Forestar or any Affiliate
as such policies or codes may be adopted from time to time, (vi) has violated
the terms of any confidentiality, nondisclosure, intellectual property,
nonsolicitation, noncompetition, proprietary information and inventions, or any
other agreement between Participant and the Forestar related to Participant’s
Service, or (vii) has engaged in conduct that is likely to have a deleterious
effect on Forestar or any Affiliate or their legitimate business interests,
including but not limited to their goodwill and public image.
     b. Change in Control:
     i. A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
     (1) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;
     (2) within any twenty-four (24) month period, the following individuals
cease for any reason to constitute a majority of the number of directors then
serving on the Board: individuals who, on the Effective Date, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of Forestar) whose appointment or election by the Board or nomination for
election by Forestar’s shareholders was approved or recommended by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended;
Nonqualified Stock Option Agreement

-3-



--------------------------------------------------------------------------------



 



     (3) there is consummated a merger, consolidation of Forestar or any direct
or indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (III), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Forestar or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Forestar or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Forestar or such surviving entity or any parent thereof (except to the extent
such ownership existed prior to the Business Event);
     (4) the shareholders of Forestar approve a plan of complete liquidation or
dissolution of Forestar;
     (5) there is consummated an agreement for the sale, disposition or
long-term lease by Forestar of substantially all of Forestar’s assets, other
than (a) such a sale, disposition or lease to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
shareholders of Forestar in substantially the same proportions as their
ownership of Forestar immediately prior to such sale or disposition or (b) the
distribution directly to Forestar’s shareholders (in one distribution or a
series of related distributions) of all of the stock of one or more subsidiaries
of Forestar that represent substantially all of Forestar’s assets; or
     (6) any other event that the Board, in its sole discretion, determines to
be a Change in Control for purposes of this Agreement.
     Notwithstanding the foregoing, a “Change in Control” under clauses (1)
through (5) above shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of Forestar immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in one or more entities which,
singly or together, immediately following such transaction or series of
transactions, own all or substantially all of the assets of Forestar as
constituted immediately prior to such transaction or series of transactions.
     ii. For purposes of this definition of “Change in Control”:
     (1) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     (2) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
     (3) “Effective Date” means the Date of Grant of the applicable Option.
Nonqualified Stock Option Agreement

-4-



--------------------------------------------------------------------------------



 



     (4) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (5) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) Forestar or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
Forestar or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of Forestar in substantially
the same proportions as their ownership of stock of Forestar.
     c. Disability: means Termination of Service due to a Participant’s becoming
disabled (within the meaning of Section 409A of the Code).
     d. Expiration Date: means the date set forth in the Option Agreement upon
which upon which the Option expires and is no longer exercisable.
     e. Forestar: means Forestar Group Inc. and any successor.
     f. Group: means Forestar and its Affiliates.
     g. Plan: means the Forestar Group Inc. 2007 Stock Incentive Plan, as
amended from time to time.
     h. Plan Documents: means the Plan, the Terms and Conditions, and the Option
Agreement.
     i. Retirement: means a Participant’s voluntary Termination of Service after
either (i) attaining age 65 or (ii) attaining age 55 and completing at least
five years of service with Forestar or any of its Affiliates.
     j. Termination of Service: means the Participant’s termination of
employment or other service with the Group for any reason.
     k. Vesting Schedule: means the schedule set forth in the Option Agreement
which provides the dates or events upon which the Shares under the Option (or
portion thereof) vest and become exercisable.
     Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.
     2. Option Agreement; Execution and Acceptance: The grant of an Option by
Forestar to an Participant shall be evidenced by, and subject to the terms and
conditions of, an Option Agreement. The Option Agreement shall identify the
Participant who has been granted the Option, the Date of Grant, the number of
shares subject to purchase under the Option, the Exercise Price per Share of the
Shares subject to the Option, and dates upon which shares under the Option
become exercisable, and the Expiration Date. An Option shall be immediately
cancelled and expire if the applicable Option Agreement is not executed (in such
manner as may be specified by Forestar) by a Participant (or his or her agent or
attorney) and delivered to Forestar (in such manner as may be specified by
Forestar) within 60 days after the Date of Grant of the Option (unless an
extension of such deadline for extenuating circumstances is approved by a Vice
President of Forestar).
Nonqualified Stock Option Agreement

-5-



--------------------------------------------------------------------------------



 



     3. Exercise of Options:
     a. Options shall only be exercisable at such times as provided in the Plan
Documents and only to the extent that the participant is vested in the Shares
subject to the Option pursuant to the Vesting Schedule set forth in the Option
Agreement.
     b. Forestar shall not be required to deliver certificates or instruments
for shares with respect to which an Option is exercised until the exercise price
for the shares of Common Stock being purchased has been paid in full.
     c. In order to exercise an Option, notice must be provided to Forestar in
such form as may be specified by Forestar. Such notice shall state that the
Participant elects to exercise a specified Option, the number of shares of
Common Stock in respect of which it is being exercised, and the manner of
payment of the exercise price of the Option.
     d. The notice shall be accompanied by payment of the full Exercise Price of
the Option with respect to the number of shares being purchased. The Exercise
Price shall be paid in cash, by irrevocable instructions to a broker to deliver
promptly to Forestar cash equal to the Exercise Price of the Option, or unless
otherwise provided in the applicable Option Agreement, in whole shares of Common
Stock already owned by the Participant, or partly in cash and partly in such
Common Stock. Cash payments shall be made by certified or bank cashier’s check,
or by the wire transfer of immediately available funds, in each case payable to
the order of Forestar (or such other person or entity as may be specified by
Forestar). Payments of the Exercise Price of an Option that are made in the form
of Common Stock (which shall be valued at Fair Market Value) may be made by
(i) delivery of stock certificates in negotiable form, or (ii) unless otherwise
determined by the Committee, delivery of the Participant’s representation that
on the date of exercise he or she owns the requisite number of shares and,
unless such shares are registered in the Participant’s name as verified by
Forestar’s transfer agent’s records, a representation executed by the
Participant’s brokerage firm or other entity in whose name such shares are
registered that on the date of exercise the Participant beneficially owns the
requisite number of shares (“Certificateless Exercise”). Delivery of such a
representation pursuant to a Certificateless Exercise shall be treated as the
delivery of the specified number of shares of Common Stock; provided, however,
that the number of shares issued to the Participant upon exercise of the Stock
Option shall be reduced by the number of shares specified in the representation.
In addition, to the extent permitted by the Committee in its sole discretion, a
Participant may satisfy payment of the Exercise Price by forfeiting a number of
Shares subject to and outstanding under the Option that, based on the Fair
Market Value on the date of the exercise, are equal in value to the Exercise
Price.
     e. Notwithstanding as otherwise provided in the Plan Documents, in no event
may an Option be exercised after the Expiration Date.
     f. Except as provided in paragraph 5, a Participant may not exercise his
Option unless such Participant is an Participant at the time notice is delivered
to Forestar in accordance with paragraphs 3(c) and (d) above.
     g. The exercise of the Option shall be further subject to paragraph 12
herein.
     4. Withholding: Forestar’s obligation to deliver shares of Common Stock
upon the exercise of an Option shall be subject to the satisfaction of
applicable federal, state and local tax withholding requirements. Unless
otherwise prohibited by the Committee, and in accordance with rules prescribed
by the Committee, each Participant may satisfy any such withholding tax
obligation by any of the following means or by a combination of such means:
Nonqualified Stock Option Agreement

-6-



--------------------------------------------------------------------------------



 



(a) tendering a cash payment; (b) authorizing Forestar to withhold shares of
Common Stock from the shares otherwise issuable to the Participant as the result
of the exercise of an Option, or (c) delivering to Forestar unencumbered shares
of Common Stock already owned by the Participant. Shares of Common Stock that
are withheld or delivered to satisfy applicable withholding taxes shall be
valued at their Fair Market Value on the date the withholding tax obligation
arises. Only the required statutory minimum tax may be withheld; excess tax
withholding is not allowed.
     5. Termination of Service: In the event of the Termination of Service of a
Participant to whom an Option has been granted, the Option may, subject to the
provisions of paragraph 3 hereof, only be exercised following such Termination
of Service as follows:

              Vested Option Exercise   Treatment of Unvested Termination  
Period   Shares
Death
  12 months   Immediately Vest
 
       
Disability
  36 months   Immediately Vest
 
       
Retirement
  Until Expiration of Option   Immediately Vest
 
       
For Cause
  None—All unexercised Shares
are immediately forfeited   Forfeited
 
       
Other
  3 months   Forfeited

Options granted under the Plan shall not be affected by any change of employment
so long as the Participant continues to be an employee of the Group. An Option
Agreement may contain such provisions as the Committee may approve with respect
to the effect of approved leaves of absence for employees.
     6. Adjustments upon Changes in Capitalization: Notwithstanding any other
provisions of the Plan, in the event of any change in the outstanding Common
Stock by reason of any stock dividend, split-up, spin-off, recapitalization,
reclassification, combination or exchange of shares, merger, consolidation or
liquidation and the like, the Committee shall provide for a substitution for or
adjustment in (i) the number and class of shares subject to outstanding Options,
and (ii) the exercise prices of outstanding Options. The Committee ‘s
determinations with regard to the adjustments or substitutions provided for by
this paragraph shall be conclusive. The Committee may at any time, in its sole
discretion, make such amendments to the terms of Option Agreements as it deems
necessary or appropriate to reflect any adjustments or substitutions made under
the Plan or pursuant to this paragraph.
     7. Change in Control: Notwithstanding any contrary waiting period,
installment period or other limitation or restriction in any Option Agreement or
in the Plan, the Shares under each outstanding Option granted under the Plan
shall immediately vest, and the Option shall become exercisable in full, for the
aggregate number of unexercised Shares covered thereby, in the event of a Change
in Control. Any provision of the Plan Documents or any Option Agreement to the
contrary notwithstanding, in the event of a merger or consolidation to which
Forestar is a party, the Committee shall take such actions, if any, as it deems
necessary or appropriate to prevent the enlargement or diminishment of
Participants’ rights under any Option, and may, in its discretion, cause any
Option to be canceled in consideration of a cash payment equal to the product of
(a) the number of shares of Common Stock that the Option covers (and has not
previously been exercised) and (b) the excess, if any, of the Fair Market Value
of a share of Common Stock as of the date of cancellation over the Exercise
Price of the Option.
     8. Nonalienation of Benefits: Except as required by applicable law, no
right or benefit under the Plan or any Option shall be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge,
Nonqualified Stock Option Agreement

-7-



--------------------------------------------------------------------------------



 



exchange, transfer, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, hypothecate, transfer, pledge, exchange, transfer,
encumber or charge the same shall be void. No right or benefit under the Plan or
any Option shall in any manner be liable for or subject to the debts, contracts,
liabilities or torts of the person entitled to such benefit. If any Participant
shall become bankrupt or attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge any right or benefit
under the Plan or any Option, then such right or benefit shall, in the
discretion of the Committee, cease and terminate, and in such event, the
Committee in its discretion may hold or apply the same or any part thereof for
the benefit of the Participant or his beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.
     9. No Right to Continued Employment; No Additional Rights: Nothing
contained in the Plan or in any Option Agreement shall confer on any Participant
any right to continue in the employ or service of Forestar or any of its
Affiliates or interfere in any way with the right of Forestar or an Affiliate to
terminate the employment or service of a Participant at any time, with or
without cause, notwithstanding the possibility that the number of shares of
Common Stock purchasable by such person under his or her Option (or Options) may
thereby be reduced or eliminated. Nothing in the Plan Documents or any Option
Agreement shall be construed to give any employee or other service provider of
Forestar or any Affiliate any right to receive an award of Options or as
evidence of any agreement or understanding, express or implied, that Forestar or
any Affiliate will employ or retain the Participant in any particular position
or at any particular rate of remuneration, or for any particular period of time.
     10. Exclusion from Pension, Profit-Sharing and Other Benefit Computations:
By acceptance of an Option award under the Plan, a Participant shall be deemed
to have agreed that any compensation arising from the Option constitutes special
incentive compensation that shall not be taken into account as “salary”, “pay”,
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of Forestar or any Affiliate. In
addition, each Participant shall be deemed to have agreed that neither the
award, vesting, nor exercise of an Option shall be taken into account in
determining the amount of any life insurance coverage or short or long-term
disability coverage provided by Forestar or any Affiliate.
     11. Non-Transferability of Option. Notwithstanding any provision of the
Plan Documents to the contrary, an Option may be exercised, during the lifetime
of Participant, only by Participant or Participant’s guardian or legal
representative and may not be assigned or transferred in any manner except by
will or by the laws of descent and distribution.
     12. Compliance with Securities Law. Notwithstanding any provision of the
Plan Documents to the contrary, the grant of the Option and the issuance of
Common Stock will be subject to compliance with all applicable requirements of
federal, state, or foreign law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. The Option may not be exercised if the issuance of shares of
Common Stock upon exercise would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. In addition, the Option may not be exercised unless (1) a
registration statement under the Act is at the time of exercise of the Option in
effect with respect to the shares issuable upon exercise of the Option or (2) in
the opinion of legal counsel to Forestar, the shares issuable upon exercise of
the Option may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Act. THE PARTICIPANT IS CAUTIONED THAT
THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
EVEN THOUGH THE OPTION IS OTHERWISE EXERCISABLE. The inability of Forestar to
obtain from any regulatory body having jurisdiction the
Nonqualified Stock Option Agreement

-8-



--------------------------------------------------------------------------------



 



authority, if any, deemed by Forestar’s legal counsel to be necessary to the
lawful issuance and sale of any shares subject to the Option will relieve
Forestar of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority has not been obtained. As a condition to
the exercise of the Option, Forestar may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by Forestar. Notwithstanding as
otherwise provided in the Plan Documents, if the exercise of the Option is
prevented by the provisions of this paragraph, the Option will remain
exercisable until 30 days after the date the Participant is notified by Forestar
that the Option is exercisable, but in any event no later than the Expiration
Date. Forestar makes no representation as to the tax consequences of any such
delayed exercise. The Participant should consult with the Participant’s own tax
advisor as to the tax consequences of any such delayed exercise.
     13. Rights as Shareholder. Unless and until a certificate or certificates
representing such Shares will have been issued by Forestar to Participant
following the exercise of an Option, Participant (or any other person permitted
to exercise this Option pursuant to the terms of the Plan Documents) will not be
or have any of the rights or privileges of a shareholder of Forestar with
respect to Shares acquirable upon an exercise of this Option.
     14. Applicability: These Terms and Conditions shall apply to all Options to
which the Committee designates it as applying, and the Committee may designate
it as applying to an Option in whole or in part in its discretion.
     15. Plan Controls: In the event of any conflict between the Plan and the
terms of an Option Agreement or the Terms and Conditions, the Plan shall govern.
Nonqualified Stock Option Agreement

-9-